Broyles, P. J.
1. The motion for a new trial contains only the usual general grounds. The evidence was sufficient to authorize the court, exercising by consent the functions of both judge and jury, to adjudge the defendant guilty. Miller v. State, 9 Ga. App. 827 (72 S. E. 279).
2. The court did not err in overruling the motion for a new trial, notwithstanding the judgment overruling the motion was rendered, as disclosed by the bill of exceptions, “on Friday the thirteenth.”

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.